PARSONS, J.
The sci.fa. required the plaintiff ip. error to appear and show cause why the judgment against his intestate should not be revived, as to the costs, against him as administrator, &c., the damages having been paid — and the court awarded execution for the costs in the usual form against an administrator. As the sci. fa. stated all the matters of substance, there was no error in overruling the demurrer. The sci. fa. did not state the amount of the costs, but the judgment was otherwise substantially described, which was sufficient. The sci. fa. was but a continuation of the former suit, and the execution awarded can only issue for the costs that were recovered, the amount of which is never, in our practice, stated in the judgment, but they are taxed by the clerk, and if he should commit an error, the remedy is easy. The judgment is affirmed.